                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

LINDSEY LAIRD and                   )
ANDRE ROBERTS,                      )
                                    )
        Plaintiffs,                 ) Case No. 4:18-CV-01567
                                    )
v.                                  ) JURY TRIAL DEMANDED
                                    )
CITY OF ST. LOUIS, et al.           )
                                    )
        Defendants.                 )

    CONSENT MOTION FOR EXTENSION OF TIME TO RESPOND TO AMENDED
                             COMPLAINT

     Defendant(s) herein move the Court for an extension of
time to respond to plaintiff's amended complaint. In
support of this motion, defendant(s) state:

     1.   This action is one of some 21 actions commenced
against defendant City of St. Louis and various police
officers.1 These actions were filed in stages beginning in
September 2018. These actions are in addition to several
other actions, including one class action for injunctive
relief, that are also pending in this District.

1
  The pending actions include: Rasheed Aldridge v. City of St. Louis, et
al. 4:18-CV-01677; Fareed Alston v. City of St. Louis, et al. 4:18-CV-
01569; Amir Brandy v. City of St. Louis, et al. 4:18-CV-
01674; Brian Baude v. City of St. Louis, et al. 4:18-CV-
01564; Crystal Brown v. City of St. Louis, et al. 4:18-CV-
01676; Emily Davis v. City of St. Louis, et al. 4:18-CV-
01574; Heather DeMian v. City of St. Louis, et al. 4:18-CV-
01680; Alison Dreith v. City of St. Louis, et al. 4:18-CV-
01565; Michael Faulk v. City of St. Louis, et al. 4:18-CV-
00308; Darryl Gray v. City of St. Louis, et al. 4:18-CV-
01678; Megan Ellyia Green v. City of St. Louis, et al. 4:18-CV-
01629; Mark Gullet v. City of St. Louis, et al. 4:18-CV-
01571; Calvin Kennedy v. City of St. Louis, et al. 4:18-CV-
01679; Lindsey Laird and Andre Roberts v. City of St. Louis, et
al. 4:18-CV-01567; Derek Laney v. City of St. Louis, et al. 4:18-CV-
01575; Alex Nelson and Iris Nelson v. City of St. Louis, et al.
4:18-CV-01561; Dillan Newbold v. City of St. Louis, et al. 4:18-CV-
01572; Mario Ortega v. City of St. Louis, et al. 4:18-CV-
01576; Christopher Robertson v. City of St. Louis, et al.
4:18-CV-01570; Keith Rose v. City of St. Louis, et al. 4:18-CV-
01568; Demetrius Thomas v. City of St. Louis, et al., 4:18-CV-01566;
Jonathan Ziegler v. City of St. Louis, et al., 4:18-CV-01577.
     2.   Defendants were granted additional time to
respond to the original complaints in all the referenced
actions and filed motions to dismiss on December 19, 2018.
Thereafter, plaintiffs filed amended complaints pursuant to
F.R.Civ.P. 15(a)(1)(B) in every case on January 9, 2019.

     3.   Defendants' responses to the amended complaints
are currently due January 23, 2019. Counsel have conferred
with plaintiffs' counsel, and plaintiffs have no objection
to extending the time for response by 10 days. Due to
intervening weekends, such extension would require
responses to be filed on or before February 4, 2019.

     4.   Defense counsel need additional time to evaluate
the amended complaints and to determine to what extent, if
at all, the plaintiffs' claims have been altered, requiring
further tailoring of responses. Given the length of the
complaints and exhibits, this review will consume
considerable time, and counsel are involved in extensive
discovery in other, related cases, as well as being subject
to intervening trials and briefing deadlines in other
cases.

     5.   This motion is not advanced for any improper
purpose or solely to delay disposition of any action.

     WHEREFORE, defendant(s) pray that the time for answer
or other response to the amended complaint herein be
extended to and including February 4, 2019.




                             2
                              Respectfully submitted,
                              JULIAN L. BUSH
                              CITY COUNSELOR

                              /s/ Robert H. Dierker
                              Robert H. Dierker 23671MO
                              Associate City Counselor
                              dierkerr@stlouis-mo.gov
                              Brandon Laird 65564MO
                              Associate City Counselor
                              Abby Duncan 67766MO
                              Assistant City Counselor
                              Meghan Bruyns 69987MO
                              Assistant City Counselor
                              Amy Raimondo 71291MO
                              Assistant City Counselor
                              1200 Market St.
                              City Hall, Rm 314
                              St. Louis, MO 63103
                              314-622-3361
                              Fax 314-622-4956




                   CERTIFICATE OF SERVICE
     I hereby certify that on January 18, 2019, the
foregoing was electronically filed with the Clerk of the
Court to be served by operation of the Court’s electronic
filing system.
                              /s/ Robert H. Dierker 23671MO




                             3
